Exhibit 10.2

 

FOR 2017 AWARDS

 

CLOUD PEAK ENERGY INC.
2009 LONG TERM INCENTIVE PLAN
(As Amended and Restated Effective March 3, 2017)

 

FORM OF
PERFORMANCE SHARE UNIT AWARD AGREEMENT

 

THIS AGREEMENT is made as of the 3rd day of March 2017 (the “Grant Date”),
between Cloud Peak Energy Inc., a Delaware corporation (the “Company”), and
           (the “Grantee”).

 

WHEREAS, the Company has adopted the Cloud Peak Energy Inc. 2009 Long Term
Incentive Plan (As Amended and Restated Effective March 3, 2017), as the same
may be further amended and restated from time to time (the “Plan”), in order to
provide an additional incentive to certain employees and directors of the
Company and its Subsidiaries; and

 

WHEREAS, the Committee responsible for administration of the Plan has determined
to grant Performance Share Units to the Grantee as provided herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                      Grant of Performance Share Units.

 

1.1          The Company hereby grants to the Grantee, and the Grantee hereby
accepts from the Company, an award of     Performance Share Units on the terms
and conditions set forth in this Agreement (the “Award”).  Upon fulfillment of
the requirements set forth below, the Award shall be settled in accordance with
Section 6 of this Agreement.

 

1.2          This Agreement shall be construed in accordance and consistent
with, and subject to, the provisions of the Plan (the provisions of which are
incorporated herein by reference); and except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.

 

2.                                      Performance Share Unit Performance
Period.

 

The Performance Cycle for this Award shall commence on January 1, 2017 and shall
end on December 31, 2019 (the “Performance Period”).  The Award shall be subject
to performance vesting requirements related to the achievement of Performance
Goals for the Performance Period as set forth in Appendix A to this Agreement.

 

3.                                      Dividend Equivalent Rights.

 

During the period that the Performance Share Units are outstanding, the Grantee
shall be entitled to Dividend Equivalent Rights with respect to the Performance
Share Units, in an amount equivalent to the dividends paid by the Company on a
corresponding number of Shares.  Dividend Equivalent Right amounts credited to
the Grantee on Performance Share Units will be

 

--------------------------------------------------------------------------------


 

deemed to be reinvested in additional Shares based on the Fair Market Value of a
Share on the date the dividend is paid (with any fractional Share resulting
therefrom rounded up to a whole Share), and a corresponding additional number of
Performance Share Units will be subject to the Award hereunder.  Such additional
Performance Share Units will be subject to the same vesting conditions and
settled at the same time and in the same manner as the Performance Share Units
to which the Dividend Equivalent Rights relate.

 

4.                                      Performance Share Unit Service Period
and Termination of Employment.

 

4.1.         Service Period.  In addition to performance-vesting requirements,
the Award will be subject to service-vesting requirements.  The service period
for this Award will commence on the Grant Date and will end on the date the
Award is paid as set forth in Section 6 of this Agreement (the “Service
Period”).

 

4.2.         Termination—Generally.  Except in the case of a termination
described in Sections 4.3 or 5 hereof, in the event the Grantee’s employment
with the Company and its Subsidiaries, as applicable, is terminated on or after
the Grant Date and prior to the last day of the Service Period, the Performance
Share Units granted hereunder shall immediately be forfeited to the Company in
their entirety without payment of consideration therefor to the Grantee, and the
Grantee shall not be entitled to any Shares or cash under this Agreement.

 

4.3.         Qualifying Terminations.  If the Grantee’s employment with the
Company and its Subsidiaries, as applicable, is terminated for any of the
reasons set forth below (and subject to Section 5 hereof), in each case if such
termination occurs on or after the Grant Date and prior to the last day of the
Service Period, a Pro Rata Portion (as defined below) of the Performance Share
Units shall remain eligible to vest as described in this Section 4.3, and the
remaining Performance Share Units shall be forfeited to the Company in their
entirety without payment of consideration therefor to the Grantee.  The “Pro
Rata Portion” shall mean the total number of Performance Share Units which
otherwise would have vested and become payable pursuant to Section 6 hereof had
the Grantee remained employed to the end of the Service Period, multiplied by a
fraction, the numerator of which is the number of days between (A) the Grant
Date and (B) the date of the Grantee’s termination of employment, and the
denominator of which is 1,095.  The Grantee’s Pro Rata Portion of the Award
shall be paid, based on actual performance achieved through the end of the
Performance Period, in accordance with Section 6 of this Agreement.

 

(a)                                 Death

 

(b)                                 Disability (as defined in the Plan)

 

(c)                                  Redundancy (as defined below)

 

(d)                                 Retirement (as defined below)

 

2

--------------------------------------------------------------------------------


 

(e)                                  If the Grantee is not subject to an
Employment Agreement (as defined below), termination for any other reason, other
than a termination by the Company for Cause (as defined in the Plan), if there
are exceptional circumstances and the Committee so decides prior to the date of
the termination of the Grantee’s employment.

 

(f)                                   If the Grantee is subject to an Employment
Agreement, termination by the Company for any reason other than for Cause as
defined therein.

 

(g)                                  If the Grantee is subject to an Employment
Agreement, termination by the Grantee for Good Reason as defined therein.

 

4.4.         Definitions.  For purposes of this Agreement:

 

(a)                                 “Employment Agreement” means an effective,
written employment agreement between the Grantee and the Company or any of its
Subsidiaries.  Notwithstanding any provision herein to the contrary, in the
event of any inconsistency between this Section 4 or Section 5 and any
Employment Agreement, the terms of the Employment Agreement shall control.

 

(b)                                 “Redundancy” means the Company or any of its
Subsidiaries, as applicable, has ceased, or intends to cease, to carry on the
business or particular business function for the purposes of which the Grantee
is or was employed by it, or has ceased, or intends to cease, to carry on that
business or particular business function in the place where the Grantee is or
was employed.

 

(c)                                  “Retirement” means retirement at or after
age 65, or early retirement at or after age 55 with 10 years of service with the
Company or any of its Subsidiaries.

 

3

--------------------------------------------------------------------------------


 

5.                                      Effect of a Change in Control.

 

5.1.         Change in Control—Generally.  In the event a Change in Control (as
defined in the Plan) occurs, the surviving or successor entity is expected to
assume this Agreement.  If, however, the surviving or successor entity does not
assume this Agreement and the Award is accelerated, acceleration shall assume
that the Performance Period and the Service Period end in connection with the
occurrence of the Change in Control and attainment of the applicable Performance
Goals at the higher of (i) the “target” level (prorated based upon the length of
time within the Performance Period that has elapsed prior to the Change in
Control) or (ii) actual achievement as of the date of such Change in Control,
with payment with respect to vested Performance Share Units occurring in
connection with the shortened Performance Period and Service Period in
accordance with Section 6 of this Agreement.

 

5.2.         Termination Following a Change in Control.  Notwithstanding
anything in Section 4.1 to the contrary, if there is a Change in Control (as
defined in the Plan) and the surviving or successor entity has assumed this
Agreement, and within two (2) years after such Change in Control the Grantee’s
employment with the Company and its Subsidiaries, or the surviving or successor
entity thereto, as applicable, is terminated (i) by the Company and its
Subsidiaries, or the surviving or successor entity thereto, as applicable,
without Cause (as defined in the Plan or, if applicable, an Employment
Agreement) or (ii) if the Grantee is subject to an Employment Agreement, by the
Grantee for Good Reason as defined therein, the Grantee shall be entitled,
following the completion of the Performance Period to settlement with respect to
the total number of Performance Share Units which otherwise would have vested
and become payable had he or she remained employed to the end of the Service
Period, based on actual performance achieved, in accordance with Section 6 of
this Agreement.

 

6.                                      Settlement of Vested Performance Share
Units.

 

6.1          For each vested Performance Share Unit, if any, the Company will
pay or deliver to the Grantee (or in the case of the Grantee’s death, the
Grantee’s Beneficiary or, if none, the Grantee’s estate) as soon as
administratively practicable following the Committee’s certification that
vesting has occurred, but no later than the fifteenth day of the third month
following the end of the calendar year in which the Performance Period ends, in
the Committee’s sole discretion, and subject to the satisfaction of Section 12
below: (a) one Share, (b) an amount of cash equal to the Fair Market Value of
one Share on the last day of the Performance Period, or (c) a combination of the
foregoing.  The value of any fractional Performance Share Units, if any, shall
be rounded down at the time Shares or cash payments are issued or paid to the
Grantee in connection with the Performance Share Units.  No fractional Shares,
nor the cash value of any fractional Shares, will be issuable or payable to the
Grantee pursuant to this Agreement.  Neither this Section 6 nor any action taken
pursuant to or in accordance with this Section 6 shall be construed to create a
trust or a funded or secured obligation of any kind.

 

6.2          Notwithstanding any provision of this Agreement to the contrary,
the issuance of any Shares pursuant to this Section 6 will be subject to
compliance with all applicable requirements of federal, state, or foreign law
with respect to such securities and with the requirements of any stock exchange
or market system upon which the Shares may then be

 

4

--------------------------------------------------------------------------------


 

listed, including any shareholder approval requirements necessary to issue the
Shares (the “Share Issuance Restrictions”).  No Shares will be issued if such
issuance would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Shares may then be listed.  In
addition, Shares will not be issued unless (i) a registration statement under
the Securities Act is at the time of issuance in effect with respect to the
shares issued or (ii) in the opinion of legal counsel to the Company, the Shares
issued may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act.  The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any Shares subject to the Performance Share Units will
relieve the Company of any liability in respect of the failure to issue such
Shares as to which such requisite authority has not been obtained.  As a
condition to any issuance, the Company may require the Grantee to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect to such compliance as may be requested by the Company.  From time to
time, the Board and appropriate officers of the Company are authorized to take
the actions necessary and appropriate to file required documents with
governmental authorities, stock exchanges, and other appropriate persons to make
Shares available for issuance.  If the issuance of any Shares hereunder is not
permissible under the Share Issuance Restrictions or for any other reason
described above, then the Committee may, in its sole discretion, take any of the
following actions: (A) pay to the Grantee, with respect to one or more Shares
subject to this Agreement, an amount of cash equal to the Fair Market Value of
such Share(s), (B) cancel this Award or any portion thereof, (C) provide to the
Grantee any alternative compensation in lieu of any or all of the Shares,
(D) any combination of the foregoing, or (E) elect any other response that it
deems appropriate to respond to the Share Issuance Restrictions or other reasons
described above as the Committee may determine in its sole discretion.

 

6.3          The Grantee may receive, hold, sell or otherwise dispose of any
Shares delivered to him or her pursuant to this Section 6 free and clear of the
vesting restrictions, but subject to compliance with all federal, state and
other similar securities laws and the Company’s insider trading policies and
stock ownership requirements.

 

7.                                      Restrictions on Transfer.

 

Performance Share Units may not be sold, assigned, hypothecated, pledged or
otherwise transferred or encumbered in any manner except by will or the laws of
descent and distribution.

 

5

--------------------------------------------------------------------------------


 

8.             Rights of the Grantee.

 

The Grantee shall have no rights as a stockholder of the Company with respect to
any Shares covered by this Agreement until the Performance Share Units vest and
Shares, if any, are issued by the Company and deposited in the Grantee’s account
at a transfer agent or other custodian selected by the Committee, or are issued
to the Grantee upon settlement of the vested Performance Share Units granted
under this Agreement.  The Grantee’s rights in respect of the unvested
Performance Share Units shall be limited to those of a general unsecured
creditor of the Company.

 

9.                                      Grantee Bound by the Plan.

 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

10.                               No Right to Continued Employment.

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company, any Subsidiary or any Division, nor shall this Agreement or the
Plan interfere in any way with the right of the Company, any Subsidiary or any
Division to terminate the Grantee’s employment therewith at any time.

 

11.                               Clawback Policies.

 

This Agreement is subject to any written clawback policies the Company, with the
approval of the Board, may adopt.  These clawback policies may subject the
Grantee’s rights and benefits under this Agreement to reduction, cancellation,
forfeiture or recoupment if certain specified events and wrongful conduct occur,
including, but not limited to, an accounting restatement due to the Company’s
material noncompliance with financial reporting regulations or other events and
wrongful conduct specified in any such clawback policies adopted by the Company,
with the approval of the Board, and that the Company determines should apply to
this Agreement.

 

12.                               Withholding of Taxes.

 

To the extent that the receipt of the Performance Share Units or the vesting
and/or settlement in connection therewith results in compensation income or
wages to the Grantee for federal, state or local tax purposes, the Grantee shall
deliver to the Company at the time of such receipt or lapse, as the case may be,
such amount of money as the Company may require to meet its withholding
obligations under applicable tax laws or regulations, and if the Grantee fails
to do so, the Company is authorized to and shall withhold from any cash or stock
remuneration (including withholding any Shares distributable to the Grantee
under this Agreement) then or

 

6

--------------------------------------------------------------------------------


 

thereafter payable to the Grantee any tax required to be withheld by reason of
such resulting compensation income or wages. The Grantee acknowledges and agrees
that the Company is making no representation or warranty as to the tax
consequences to the Grantee as a result of the receipt of the Performance Share
Units, the vesting thereof, or the forfeiture of any Performance Share Units.

 

13.                               Signatures in Counterparts.

 

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signature thereto and hereto were upon
the same instrument.

 

14.                               Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto or as otherwise provided in the Plan.  No waiver by either party
hereto of any breach by the other party hereto of any provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions at the time or at any prior or subsequent time.

 

15.                               Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

16.                               Governing Law.

 

Except as to matters of federal law, the validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
Delaware without giving effect to the conflicts of laws principles thereof.

 

17.                               Notice.

 

All notices required or permitted under this Agreement must be in writing and
personally delivered or sent by mail and shall be deemed to be delivered on the
date on which it is actually received by the person to whom it is properly
addressed or if earlier the date it is sent via certified United States mail.
Any person entitled to notice hereunder may waive such notice in writing.

 

7

--------------------------------------------------------------------------------


 

18.                               Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Grantee’s
legal representatives.  All obligations imposed upon the Grantee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Grantee’s Beneficiaries, heirs, executors, administrators
and successors.

 

19.                               Section 409A.

 

The Company intends payments under this Agreement to be exempt from or to comply
with the requirements of Section 409A of the Internal Revenue Code, as amended
(“Section 409A”).  This Agreement shall be operated and interpreted consistent
with the foregoing intent; provided, that the Company makes no representation
that the Agreement complies with Section 409A and shall have no liability to the
Grantee for any failure to comply with Section 409A.  Any payment or
distribution that otherwise would be made to a Grantee who is a specified
employee as defined in Section 409A(a)(2)(B) of the Code on account of a
“separation from service” (within the meaning of Treas. Reg. § 1.409A-1(h)) may
not be made before the date which is six months after the date of the specified
employee’s separation from service (or if earlier, upon the specified employee’s
death) unless the payment or distribution is exempt from the application of
Section 409A by reason of the short term deferral exemption or otherwise.

 

20.                               Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes;
provided however, that this dispute resolution provision shall not interfere
with the Grantee’s rights to pursue and protect his or her legal rights in a
court of competent jurisdiction.

 

21.                               Sections and Other Headings.

 

The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

 CLOUD PEAK ENERGY INC.

 

GRANTEE

 

 

 

 

 

 

 

 

 

By:  Colin Marshall

 

Print Name:

 

Title:  President and Chief Executive Officer

 

 

 

 

9

--------------------------------------------------------------------------------


 

Appendix A

 

Performance Goals for Performance Share Units

 

The Committee has established the following terms for the Performance Share
Units granted pursuant to this Agreement.

 

Performance Goal:  Relative Total Shareholder Return

 

Performance for purposes of determining the vesting of the Performance Share
Units will be based on relative Total Shareholder Return (“TSR”) ranking. 
Relative TSR ranking measures the Company’s share price movement over the
Performance Period relative to the share price movement of peer companies.

 

TSR = End of Period Share Price — Beginning of Period Share Price + Dividends
                                                                                                                                               
Beginning of Period Share Price

 

The Beginning of Period Share Price and the End of Period Share Price for the
Company and the peer companies will be calculated by using the first and last,
respectively, twenty (20) trading days of the Performance Period.  For purposes
of calculating the Dividend element of TSR, the Committee will assume dividends
are reinvested on a daily basis.

 

Grant Date:

 

As defined above in the first paragraph of the Agreement

Performance Period:

 

As defined above in Section 2 of the Agreement

Service Period:

 

As defined above in Section 4.1 of the Agreement

Peer Companies:

 

As set forth below

Target Performance:

 

Performance at the 50th Percentile Rank (Company 9 Ranking)

Payout Range:

 

0% to 200%, multiplied by the number of Performance Share Units set forth in
Section 1 of the Award Agreement, as provided by the terms of the Agreement,
provided in no event can the payout exceed 15 times the “Target Opportunity”
(which is defined as the Company’s closing share price on the Grant Date
multiplied by the number of Performance Share Units awarded as set forth in
Section 1 of this Award).  In the event the payout would otherwise exceed 15
times the Target Opportunity, the number of Shares (or the Fair Market Value
cash equivalent of such Shares) delivered or paid will be reduced to reflect the
number of whole Shares such that the total payout is equal to 15 times the
Target Opportunity.

 

Peer Companies:

 

1.              Alliance Resource Partners LP

2.              Antero Resources Corporation

 

10

--------------------------------------------------------------------------------


 

3.              Arch Coal, Inc.

4.              Cabot Oil & Gas Corporation

5.              CNX Coal Resources LP

6.              EQT Corporation

7.              Foresight Energy LP

8.              Hallador Energy Company

9.              Natural Resource Partners L.P.

10.       Noble Energy Inc.

11.       Range Resources Corporation

12.       Rhino Resource Partners LP

13.       SM Energy Company

14.       SunCoke Energy Inc.

15.       Westmoreland Coal Co.

16.       Whiting Petroleum Corp.

 

The Committee, in its sole discretion, will make such changes to the list of
Peer Companies as may be required to appropriately and equitably reflect the
merger, consolidation, acquisition or other similar event involving a Peer
Company.

 

Calculation of Ranking; Earned Performance Share Units

 

At the end of the Performance Period, TSR for the Company and each of the Peer
Companies is calculated and ranked highest to lowest, with a percentile rank
assigned to each numbered rank, and with the percentage of Performance Share
Units vesting, as set forth in the table below.

 

TSR Company Ranking

 

Percentile Ranking

 

Payout: Percentage of
Performance Share Units Earned

 

Company 1

 

100

%

200

%

Company 2

 

94

%

200

%

Company 3

 

88

%

186

%

Company 4

 

81

%

171

%

Company 5

 

75

%

157

%

Company 6

 

69

%

143

%

Company 7

 

63

%

129

%

Company 8

 

56

%

114

%

Company 9

 

50

%

100

%

Company 10

 

44

%

88

%

Company 11

 

38

%

75

%

Company 12

 

31

%

63

%

Company 13

 

25

%

50

%

Company 14

 

19

%

0

%

Company 15

 

13

%

0

%

Company 16

 

6

%

0

%

Company 17

 

0

%

0

%

 

11

--------------------------------------------------------------------------------


 

·                  If the Company’s TSR in relation to the Peer Companies is
above the 50th Percentile Ranking, but the Company’s absolute TSR (calculated
using the same methodology as relative TSR) is negative during the Performance
Period, then the payout shall be reduced to the Target payout of 100% rather
than the higher percentage set forth above in this Appendix A.

 

The Committee, in its sole discretion, will determine and certify the number of
Performance Share Units that have vested at the end of the applicable
Performance Period based on the performance of the Company, calculated using the
performance grid and guidelines set forth above, and subject further to the
provisions of the Agreement, including the requirement that the Grantee remain
employed throughout the Service Period.  No Performance Share Units will be
deemed to have vested (contractually or for purposes of income taxes) prior to
the time that the Committee certifies an applicable number of Performance Share
Units to have vested.

 

12

--------------------------------------------------------------------------------